Citation Nr: 1708809	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO. 10-04 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a July 2010 rating decision, the RO reduced the disability rating for right ear hearing loss from 10 percent to a noncompensable rating, effective October 1, 2010. An April 2013 rating decision restored the rating to 10 percent, effective August 30, 2011. 

In May 2014, the Board issued a decision that granted restoration of the Veteran's 10 percent rating for right ear hearing loss, effective October 1, 2010. An increased rating claim for his service-connected right ear hearing loss was denied at that time. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a January 2015 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to his increased rating claim for right ear hearing loss and remanded the claim back to the Board. Consideration of entitlement for extraschedular evaluation for right ear hearing loss was referred to the Director of the Compensation Service in the May 2014 Board decision based on the January 2015 Court JMPR. The Acting Director of the Compensation Service denied the extraschedular evaluation for right ear hearing loss in July 2016.

In April 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.

FINDINGS OF FACT

1. VA audiometric testing in July 2007 revealed a 74 decibel puretone threshold average in the right ear. Speech discrimination was measured at 64 percent.

2. VA audiometric testing in June 2009 revealed a 65 decibel puretone threshold average in the right ear. Speech discrimination was measured at 64 percent.

3. VA audiometric testing in August 2011 revealed a 68 decibel puretone threshold average in the right ear. Speech discrimination was measured at 32 percent.

4. Due to the Veteran's failure to show to the scheduled September 2015 VA examination, the VA audiology examiner used the acceptable clinical evidence (ACE) process and the audiometric results from August 2011 above. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.655 (2016).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by a February 2007 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

Additionally, the Veteran was provided multiple audiological evaluations in July 2007, June 2009, and August 2011.  Each of the examiners performed in-person audiological examinations and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiners addressed these effects in the reports.

The Veteran was afforded an additional VA examination pursuant to the remand directives in the April 2015 Board remand. In August 2015, a VA audiological examination was requested by the RO (in compliance with the Board's remand instructions) in New York, New York, and the examination was scheduled for September 2015. The August 2015 examiner noted in the examination report that the Veteran "refused to come in for audiological appointment." The examiner wrote that the Veteran stated that he was informed that another audiology appointment was not necessary. The Compensation and Pension representative from the Buffalo VA contacted the rating officer and was told that the most recent evaluation (August 2011 VA examination) should be used to determine the level of severity of the disability. The examiner completed the VA examination report using the ACE process with the August 2011 VA examination audiometric results. 

The Board will not remand this claim to schedule the Veteran for a new examination or attempt to ensure that the Veteran was notified of the examination.  The documentation in the VA examination report is sufficient to inform the undersigned that the Veteran was informed that an examination was being scheduled and that he did not want to attend another examination, even though the Veteran's representative requested such in the March 2015 appellate brief ("[T]he Board should seek a current audiological assessment....") and the April 2015 Board remand instructions complied with this request.  Thus, there is no due process concern, since the Veteran has chosen not to attend a scheduled VA examination.

The VA examinations during the appeal period are responsive to the April 2015 Board remand directives and are adequate to decide the Veteran's increased rating claim on appeal. See Barr, 21 Vet. App. at 311. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran contends that an increased disability rating for bilateral hearing loss is warranted because his hearing disability is more severe than the currently-assigned ratings. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. If impaired hearing is service connected in only one ear (as is the case here), the non-service-connected ear is assigned a numeral designation of I. Id.

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2016). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

In July 2007, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
80
60
65
74

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 64 percent.

Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 74 decibels and a speech recognition score of 64 percent. It received a designation of VII under Table VI. See 38 C.F.R. § 4.85, Table VI. The puretone numbers for the right ear at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels, therefore Table VIa is also considered along with table VI for the right ear. See 38 C.F.R. § 4.86(a). Table VIa resulted in a designation of VI for the right ear. See 38 C.F.R. § 4.85. The greater of the two designations is inserted into Table VII, therefore; VII is the correct right ear designation for application into Table VII. See 38 C.F.R. § 4.86(a). Because the left ear is not service connected, it has a designation of I under Table VI. Table VIa will not be taken into consideration for the left ear because the puretone threshold in decibels are not above 55 decibels for each of the frequencies 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a). The intersection of row I for the better ear and column VII for the poorer ear on Table VII established that under the February 2008 VA examination the Veteran's right ear hearing loss is entitled to a noncompensable or 0 percent disability rating. See 38 C.F.R. § 4.85, DC 6100.

The July 2007 VA examination report noted the Veteran's complaint that he experienced greater difficulty understanding speech in the work setting.

In June 2009, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
60
60
65
65

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 64 percent. The VA audiologist noted that during Maryland CNC speech discrimination testing, the Veteran had to be encouraged to "guess" and his responses were filled with pauses and hesitations. Strenger testing was negative.

The puretone numbers for both ears at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels, therefore Table VIa is also considered along with Table VI for each the right and left ear. See 38 C.F.R. § 4.86(a).The right ear had a puretone average of 65 decibels and a speech recognition score of 64 percent, therefore, it received a designation of VI under Table VI and a V under Table VIa. See 38 C.F.R. § 4.85. The greater of the two designations is inserted into Table VII, therefore; VI is the correct right ear designation for application into Table VII. See 38 C.F.R. § 4.86(a). Because the left ear is not service connected, it has a designation of I under Table VI. The intersection of row I for the better ear and column VI for the poorer ear on Table VII established that under the June 2009 examination, the Veteran's right ear hearing loss is entitled to a noncompensable or 0 percent disability rating. See id.

In August 2011, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
60
65
65
68

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 32 percent in the right ear.

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 68 decibels and a speech recognition score of 32 percent. It received a designation of XI under Table VI. See 38 C.F.R. § 4.85, Table VI. The puretone numbers for the right ear at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels, therefore Table VIa is also considered along with table VI for the right ear. See 38 C.F.R. § 4.86(a). Table VIa resulted in a designation of V for the right ear. See 38 C.F.R. § 4.85. The greater of the two designations is inserted into Table VII, therefore; XI is the correct right ear designation for application into Table VII. See 38 C.F.R. § 4.86(a). Because the left ear is not service connected, it has a designation of I under Table VI. The intersection of row I for the better ear and column XI for the poorer ear on Table VII established that under the August 2008 VA examination the Veteran's right ear hearing loss is entitled to a 10 percent disability rating. See 38 C.F.R. § 4.85, DC 6100.

During the August 2011 VA examination, the Veteran reported that he experienced difficulty communicating when any background noise was present and increased difficulty understanding in his right ear. The examiner noted that the Veteran's interim otologic history since the previous VA examination performed in June 2009 was unremarkable. 

The Veteran was afforded a VA audiological examination in September 2015. However, as discussed above, the Veteran was not present for the scheduled examination and the VA audiologist used the audiometric results from the previous August 2011 examination. In the September 2015 VA audiological examination report, the audiologist stated that the report was completed using the ACE process since the Veteran "refused to come in for audiology appointment." The audiologist noted that the Veteran stated that he was informed another audiology appointment was not necessary. The report indicates that the Compensation and Pension representative from the Buffalo VA contacted the rating officer who stated that the most recent evaluation should be used. The audiologist used the audiometric results from the August 2011 examination above, which resulted in a 10 percent disability rating for his right ear hearing loss. 

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty communicating with background noise present, as described in the August 2011 VA examination report. See Layno v. Brown, 6 Vet. App. 465, 469. In a September 2006 statement, the Veteran stated that when he returned from service in Vietnam, he reported to the Buffalo VAMC (VA Medical Center) for a physical examination and was not advised of partial hearing loss at the time. The hearing loss later increased to sudden total hearing loss in the right ear with tinnitus according to the Veteran. In a July 2007 statement, the Veteran contended that his hearing loss reduced his chances at career advancement. The Veteran claimed that because of the way his supervisors perceived him due to his hearing disability, he was offered a less significant position than the one he was training toward. The Veteran stated that he had years of successful administrative experience and successful training in a program to develop claims processing personnel which was sufficient for his desired career advancement. The Veteran contended that although his performance reviews were at "the top level," there was a perception by his superiors that because of his hearing disability that he did not pick up the material quickly enough in training to be a successful candidate in the long run and that he had to settle for a position that reduced his earning potential in a "department that utilizes some totally hearing impaired personnel." In a November 2008 statement, the Veteran stated that he underwent a VA audiological examination "which probably shows significant hearing deterioration from 1996." Further, the Veteran asserted that a 10 percent disability rating was not sufficient because as a college graduate before service, he was always going to be dependent on his communication abilities to develop any career to the fullest.

Although the Veteran offered his own statements in support of the effects of his hearing loss, the Veteran has been provided objective, controlled speech discrimination tests using the appropriate VA-approved Maryland CNC word list during each of his VA audiological examinations. The speech discrimination test specifically assesses word comprehension and assigns a speech recognition ability percentage. The disability ratings are derived by a mechanical application of the rating schedule which incorporates both the puretone threshold average and the speech recognition ability percentage. Lendenmann, 3 Vet. App. at 349. The Veteran's July 2007 and June 2009 VA examinations resulted in a noncompensable or 0 percent disability rating. The August 2011 and September 2015 VA examinations resulted in a 10 percent disability rating. The Board has considered the functional impact of the Veteran's disability and the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 10 percent since September 6, 2006.

The preponderance of the evidence is against the claim for a higher rating for hearing loss. The impairment associated with this disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a disability rating in excess of 10 percent for right ear hearing loss since September 6, 2006, is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).
Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's right ear hearing loss disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Board notes that its April 2015 remand instructions referred extraschedular consideration to the Director of the Compensation Service based on the January 2015 Court JMPR. The Acting Direction of the Compensation Service denied the extraschedular evaluation for right ear hearing loss in July 2016 stating that there was no unusual or exceptional disability pattern demonstrated that would render application of the regular rating criteria impractical.  The Board is aware that this decision is not evidence and not a policy decision, but a decision or adjudication that is adopted by the RO and reviewed de novo by the Board.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages v. McDonald, 27 Vet. App. 233 (2015) to 38 C.F.R. § 3.321(b) extraschedular adjudication).  Since the issuance of the April 2015 remand, the U.S. Court of Appeals for Veterans Claims (Court) has provided more guidance on consideration of an extraschedular evaluation in connection with an increased-rating claim for hearing loss.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March 17, 2017).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's right ear hearing loss disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). This disability resulted in decreased hearing acuity and comprehension problems, including difficulty communicating with background noise present. In Doucette, the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.85, 4.86, DC 6100; see also Thun, 22 Vet. App. at 115. 

The record does not suggest that the collective or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the right ear hearing loss disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports difficulty understanding and comprehending in his work environment, especially when there is background noise present, as an impact on daily functioning as a result of his right ear hearing loss, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected right ear hearing loss. 


ORDER

A disability rating in excess of 10 percent for right ear hearing loss is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


